Citation Nr: 0948981	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-06 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether the reduction of the evaluation for lumbar 
myalgias, secondary to a spinal block associated with a left 
knee anterior cruciate ligament tear, from 40 percent to 20 
percent, effective February 1, 2007, was proper.

2.  Entitlement to an increased evaluation for lumbar 
myalgias secondary to a spinal block associated with a left 
knee anterior cruciate ligament tear, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to 
November 1984.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran filed a notice of disagreement with the November 
2006 rating decision that effectuated a reduction of the 
evaluation for lumbar myalgias, secondary to a spinal block 
associated with a left knee anterior cruciate ligament tear, 
from 40 percent to 20 percent, effective February 1, 2007.  
Thereafter, a statement of a case was issued to the Veteran.  
However, the statement of the case, and subsequent 
supplemental statements of the case, failed to provide a 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how these laws and 
regulations affected the propriety of the RO's determination 
to reduce the evaluation for lumbar myalgias, secondary to a 
spinal block from 40 percent to 20 percent, effective 
February 1, 2007.  See 38 U.S.C.A. § 5112 (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 19.29 (2009).  

The issue of an increased evaluation for lumbar myalgias 
secondary to spinal block associated with left knee anterior 
cruciate ligament tear is inextricably intertwined with the 
issue of whether the reduction from a 40 percent evaluation 
to a 20 percent evaluation for lumbar myalgias secondary to a 
spinal block was appropriate.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is remanded for the following actions:

A supplemental statement of the case must 
be provided to the Veteran and his 
representative regarding the issue of 
whether the reduction of the evaluation 
for lumbar myalgias, secondary to a 
spinal block associated with a left knee 
anterior cruciate ligament tear, from 40 
percent to 20 percent, effective February 
1, 2007, was proper.  The supplemental 
statement of the case must provide a 
summary of the applicable laws and 
regulations, with appropriate citations, 
and a discussion of how these laws and 
regulations affected the propriety of the 
RO's determination to reduce the 
evaluation for lumbar myalgias, secondary 
to a spinal block from 40 percent to 20 
percent, effective February 1, 2007.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


